RESOLUCIÓN
Por carecer este Tribunal de jurisdicción original para considerar una petición de injunction y por no reunir el recurso los requisitos de una petición de mandamus, a la Petición de Injunction Permanente y Otros Remedios en Jurisdicción Original, no ha lugar. Según expresara el Juez Asociado Señor Carlos V. Dávila ante una situación aná-loga: “La importancia que pueda tener una cuestión para un litigante no concede jurisdicción a un tribunal para co-nocer de un pleito si la ley no la establece. Respetar la ley, tanto la que gobierna la conducta de los individuos como la que gobierna la función de un tribunal, es fundamental para la permanencia de un gobierno de ley.” (Énfasis suplido.) Márquez v. Gierbolini, 100 D.P.R. 839, 841 (1972).
Lo acordó el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señor Negrón García y Se-ñor Rebollo López emitieron opiniones disidentes. El Juez Asociado Señor Alonso Alonso no intervino. Todos los Jue-ces se reservan el derecho a emitir una ponencia conforme lo dispone la Regla 4(b) del Tribunal Supremo, 4 L.P.R.A. Ap. I-A.
(Fdo.) Francisco R. Agrait Liado Secretario General